IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                            June 4, 2008

                                       No. 07-40224                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff - Appellee
v.

JAMES VAN METER; ANITA VAN METER

                                                  Defendants - Appellants



                   Appeal from the United States District Court
                    for the Eastern District of Texas, Sherman
                      USDC No. 4:06-CR-66-1 & 4:06-CR-66-2


Before KING, HIGGINBOTHAM, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       A jury convicted James and Anita Van Meter of tax evasion. The Van
Meters argue the evidence against them should have been suppressed and also
challenge the sufficiency of the evidence against Anita. Finding no error, we
affirm.
                                      I. Background
       James and Anita Van Meter admittedly have not filed a federal income tax
return for many years, including 1999 and 2000. The Van Meters stated they


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                      No. 07-40224

did not believe they were required to pay taxes because they each signed a vow
of poverty1 in 1990. Shortly after signing their vows, they created a series of
trusts and transferred their assets, including their home, to the trusts. In
addition to the trusts, the Van Meters also set up an offshore account and
business entity to facilitate their personal financial transactions.
       In 1996, the Van Meters opened the Wellness Center in Lewisville, Texas.
The clinic provided treatments as an alternative to traditional medical care. The
Van Meters argue that their clinic was more of a ministry than an income
producing business. According to the Van Meters, patients did not have to pay
for treatment at the clinic, but voluntary contributions were accepted in
exchange for treatment.
       The Internal Revenue Service began investigating the Van Meters after
a separate investigation produced information that the Van Meters made
numerous purchases using an offshore debit card account. On May 22, 2003,
IRS Special Agent Rodney Connor served a subpoena to James Van Meter for
certain documents. After the subpoena was served, the IRS received information
that the Van Meters were possibly moving and destroying documents relevant
to the investigation.
       Agent Connor applied for and obtained a search warrant for certain
records at the Van Meters’ clinic. Agent Connor executed the warrant at the
clinic on May 29, 2003. The warrant authorized the seizure of documents and
information relating to personal and business income and expenses for the Van
Meters in order to establish their tax liability for 1998 - 2002, but did not seek
computer records for the 1999 tax year.




       1
         IRS Publication 517 provides that earnings may not be subject to self-employment tax
if a person is “a member of a religious order who has taken a vow of poverty.” In such cases,
the “earnings are considered the income of the religious order.”

                                             2
                                  No. 07-40224

      On March 9, 2006, a federal grand jury returned a two count indictment
against James and Anita Van Meter for tax evasion for the tax years 1999 and
2000. The Van Meters filed a motion to suppress records seized from the clinic.
The district court denied the motion to suppress. On September 22, 2006, a jury
convicted the Van Meters as charged in the indictment.
      The district court sentenced the Van Meters to each serve fifty-one months’
imprisonment on each count to run concurrently, three years of supervised
release, to pay restitution in the amount of $768,415.05 for the unpaid taxes and
interest due, a fine of $50,000, and a $200 assessment. The Van Meters
appealed.
                                 II. Discussion
A. Validity of warrant
      Records seized in the search of the clinic and introduced into evidence at
trial included the following: 1) patient account statements; 2) what were called
“aged receivable reports”; 3) invoice sales books; and 4) an account overdue
letter. The Van Meters argue that the warrant lacked particularity and that the
good-faith exception does not apply. They argue that the warrant’s description
of “computer related equipment and materials” lacks particularity. In the Van
Meters’ reply brief, they clarify that their argument is that the warrant is
facially overbroad, a point argued in their motion to suppress.
      In reviewing whether a search warrant was sufficiently particular, the
court must “ask whether the description in the warrant would permit an
executing officer to reasonably know what items are to be seized.” United States
v. Shugart, 117 F.3d 838, 845 (5th Cir. 1997) (internal citation and quotation
omitted). “The items to be seized must be described with sufficient particularity
such that the executing officer is left with no discretion to decide what may be
seized.” Williams v. Kunze, 806 F.2d 594, 598 (5th Cir. 1986). Where “all the
records of a business are likely to constitute evidence, a warrant authorizing the

                                        3
                                  No. 07-40224

seizure of all such records and describing them in generic terms is sufficient to
meet the particularity requirement of the fourth amendment.” Id.
      The warrant which Agent Connor executed cited the statute criminalizing
tax evasion and included limiting language, itemizing what records could be
seized. The patient account statements, receivable reports, invoice sales books,
and account overdue letters all fit into Attachment B to the warrant under the
section detailing the items to be seized. Attaching such an itemized list gives a
warrant sufficient particularity. Groh v. Ramirez, 540 U.S. 551, 556-60 (2004).
We find this warrant sufficient and thus need not consider the good-faith
exception. See United States v. Loe, 248 F.3d 449, 460-62 (5th Cir. 2001).
B. Sufficiency of evidence
      Anita Van Meter argues that the evidence on the element that she
willfully evaded paying her taxes was insufficient. The sufficiency of evidence
against James Van Meter is not challenged on appeal. The Van Meters moved
for acquittal in the district court, preserving this issue for appeal.
      A challenge to the sufficiency of the evidence is reviewed to “determine
whether, viewing the evidence and the inferences that may be drawn from it in
the light most favorable to the verdict, a rational jury could have found the
essential elements of the offenses beyond a reasonable doubt.” United States v.
Williams, 520 F.3d 414, 420 (5th Cir. 2008) (internal quotation marks and
citation omitted). Anita Van Meter was charged with and convicted of violating
26 U.S.C. § 7201. The Government had to prove: “(1) willfulness, (2) existence
of a tax deficiency; and (3) an affirmative act constituting an evasion or
attempted evasion of the tax.” United States v. Nolen, 472 F.3d 362, 377 (5th
Cir. 2006) (internal quotation marks and citation omitted).
      At trial, the Government presented evidence that Anita knew she had a
duty to pay taxes, including the long history the Van Meters had of challenging
their tax obligations, a previous IRS audit, and an agreed tax deficiency that the

                                         4
                                  No. 07-40224

Van Meters never paid. In addition, the Government presented testimony that
Anita expressed a defiant attitude about paying taxes and that she thought the
tax system was unfair. There was also evidence that the Van Meters instructed
that a legal settlement be paid out in multiple increments of $9,500 to avoid the
$10,000 threshold that would require a bank to file a currency transaction report
for cash transactions exceeding $10,000. See 31 U.S.C. § 5313.
      There was evidence that despite Anita’s vow of poverty, she lived a lavish
lifestyle, living in a home valued at approximately $1,000,000, purchasing and
driving a luxury vehicle, receiving and owning expensive jewelry, and
purchasing other consumer items for personal use. The trial evidence supported
that the Van Meters received income from their clinic, transferred the money to
their offshore account, kept assets in the name of trusts but then used the assets
to live an extremely comfortable lifestyle. The evidence established that Anita
ran the financial aspects of the clinic and that patients were required to pay for
clinic services, not just requested to make optional contributions.
      The evidence presented by the Government is sufficient for a rational jury
to find that Anita willfully evaded paying the tax deficiency.
      The judgments of conviction are AFFIRMED.




                                        5